       Case 1:19-cv-08076-RA-BCM Document 85 Filed 06/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EFCG, INC.,                                                                   6/19/20
               Plaintiff,
                                                        19-CV-8076 (RA) (BCM)
       -against-
                                                        ORDER
AEC ADVISORS, LLC, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court conducted a telephonic discovery conference on June 16, 2020. Prior to the

conference, the Court received and reviewed (1) plaintiff's letter-motion to compel discovery

from defendants, dated May 21, 2020 (Dkt. No. 73); (2) defendants' letter in opposition, dated

May 27, 2020 (Dkt. No. 76); (3) plaintiff's reply letter, dated May 29, 2020 (Dkt. No. 78); and

(4) the parties' joint letter, dated June 11, 2020 (Dkt. No. 83), timely submitted pursuant to the

Court's June 2, 2020 Order (Dkt. No. 80), outlining the discovery disputes still at issue.

       For the reasons stated on the record during the June 16 conference, plaintiff's May 21

letter-motion is GRANTED IN PART as follows:

       1.      Plaintiff's Rule 34 Demand for Inspection (Dkt. No. 83-1)

               For each of the devices described in plaintiffs' Demand for Inspection, defendants
               shall promptly produce (a) directory and file listings, and (b) access logs,
               including USB logs, LNK files, and shellbags. Defendants need not produce
               information concerning any documents or data with a created or modified date
               after March 31, 2019. The Court notes that there is no confidentiality or protective
               order on the docket of this action. Pending the negotiation and submission of such
               an order, defendants may designate portions of the documents and information
               produced pursuant to this paragraph "attorneys' eyes only," meaning that
               defendants' counsel of record may not further disseminate such material or make
               use of it except for purposes of this action.
       Case 1:19-cv-08076-RA-BCM Document 85 Filed 06/19/20 Page 2 of 2



       2.      Plaintiff's First Set of Requests for Admission (RFAs) (Dkt. No. 83-2)

               a.     Defendants need not provide further responses to RFAs 53, 137, 143, 149,
                      170, 171, 172, 173, or 174.

               b.     Defendants shall promptly answer RFAs 107, 117, 118, 119, 120, 121,
                      122, 123, 125, 126, 127, and 135 in compliance with Fed. R. Civ. P. 36.

               c.     To the extent defendants' website uses the terms "closed" and/or "M&A
                      Transactions," as applicable, defendants shall promptly answer RFAs 134,
                      141, 147, and 153.

       3.      Extension of Discovery Deadlines

               a.     The parties shall substantially complete written discovery in response to
                      previously served requests, including document production, no later than
                      July 2, 2020.

               b.     Depositions shall be completed no later than August 31, 2020.

               c.     Expert discovery shall be completed no later than October 16, 2020.

               d.     All discovery shall be completed no later than November 6, 2020.

       With regard to Plaintiff's May 22 letter-motion to compel defendants to comply with a

"status quo procedure" (Dkt. No. 74), the Court has received and reviewed the parties' letters in

further support, opposition, and reply (Dkt. Nos. 81, 82, 84) and directs the parties to meet and

confer again, in a good faith effort to resolve the issue, and submit a joint letter no later than

June 22, 2020, advising the Court as to whether judicial resolution will be required.

       The Clerk of Court is respectfully directed to close the letter-applications at Dkt. No. 73

and Dkt. No 76.

Dated: New York, New York
       June 19, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge



                                                2
